Citation Nr: 0931851	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-31 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
status post radical prostatectomy, including as secondary to 
herbicide exposure.

2.  Entitlement to service connection for melanoma, right 
thigh, including as secondary to herbicide exposure.

3.  Entitlement to service connection for basal cell 
carcinoma, nose, including as secondary to herbicide 
exposure. 

4.  Entitlement to service connection for spots on the 
lungs/asbestosis, including as secondary to herbicide 
exposure.

5.  Entitlement to service connection for diabetes mellitus 
and peripheral neuropathy of the bilateral upper and lower 
extremities, including as secondary to herbicide exposure.

6.  Entitlement to service connection for a skin disorder, 
including as secondary to herbicide exposure.
.
7.  Entitlement to service connection for a nose disorder.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to service connection for scars on the nose 
and eye.

11.  Entitlement to service connection for a right knee 
disorder.

12.  Entitlement to service connection for a left knee 
disorder.

13.  Entitlement to service connection for a back disorder.

14.  Entitlement to service connection for loss of use of a 
creative organ.

15.  Entitlement to special monthly compensation based on the 
anatomical loss of a creative organ.

16.  Entitlement to compensation under the provisions of 38 
U.S.C. §1151 for residuals of prostate surgery, to include 
diverticulosis (claimed as a metal clip in the rectum).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from December 1960 to November 
1964.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran and his spouse testified in support of these 
claims during a hearing held at the RO before a Decision 
Review Officer in August 2007.  

The Board addresses the claims of entitlement to service 
connection for spots on the lungs/asbestosis, including as 
secondary to herbicide exposure, a nose disorder, headaches, 
sinusitis, scars on the nose and eye, a back disorder and 
loss of use of a creative organ, special monthly compensation 
based on the anatomical loss of a creative organ, and 
compensation under the provisions of 38 U.S.C. §1151 for 
residuals of prostate surgery, to include diverticulosis 
(claimed as a metal clip in the rectum) in the REMAND section 
of this decision, below, and REMANDS these claims to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The Veteran did not serve on the ground in the Republic 
of Vietnam.

3.  There is no evidence of record corroborating the 
Veteran's assertion of in-service exposure to Agent Orange.

4.  Prostate cancer and residuals of a radical prostatectomy 
are not related to the Veteran's active service and did not 
manifest to a compensable degree within a year of the 
Veteran's discharge from service.  

5.  Melanoma of the right thigh is not related to the 
Veteran's active service and did not manifest to a 
compensable degree within a year of the Veteran's discharge 
from service.  

6.  Basal cell carcinoma of the nose is not related to the 
Veteran's active service and did not manifest to a 
compensable degree within a year of the Veteran's discharge 
from service.  

7.  The Veteran does not currently have diabetes mellitus or 
peripheral neuropathy of the bilateral upper and lower 
extremities.

8.  A skin disorder is not related to the Veteran's active 
service.

9.  The Veteran does not currently have a right knee 
disorder.

10.  The Veteran does not currently have a left knee 
disorder.


CONCLUSIONS OF LAW

1.  Prostate cancer, status post radical prostatectomy, was 
not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309 (2008).



2.  Melanoma of the right thigh was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307. 3.309 (2008).

3.  Basal cell carcinoma of the nose was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307. 3.309 (2008).

4.  Diabetes mellitus and peripheral neuropathy of the 
bilateral upper and lower extremities were not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307. 3.309 (2008).

5.  A skin disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307. 
3.309 (2008).

6.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2008).

7.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating them does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  



A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated April 2006 and September 2006, before 
initially deciding those claims in a rating decision dated 
April 2007.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of such notice letters, considered in conjunction 
with other letters the RO sent the Veteran in April 2006, 
June 2006, August 2006 and January 2007, also reflects 
compliance with pertinent regulatory provisions and case law, 
noted above.  In the letters, the RO acknowledged the 
Veteran's claims, notified him of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, notified him of VA's duty to assist 
and indicated that it was developing his claims pursuant to 
that duty.  The RO also provided the Veteran all necessary 
information on disability ratings and effective dates.  As 
well, the RO identified the evidence it had received in 
support of the Veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
other outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the Veteran to 
authorize the release of his treatment records if he wished 
VA to obtain them on his behalf.  The RO also advised the 
Veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to his 
claims, including service personnel and treatment records and 
post-service treatment records.  With regard to the service 
treatment records, however, the RO's efforts in this regard 
were unsuccessful.  As the RO informed the Veteran in a 
memorandum dated August 2006, it exhausted all avenues in an 
attempt to obtain such records.  

The RO did not conduct medical inquiry in support of the 
claims being decided by affording the Veteran a VA 
examination.  However, with regard to these claims, pertinent 
law and regulations do not mandate that such action be taken.  
As explained below, in each case, there is no evidence of 
either a current disability, or of an in-service incident, 
disease or injury to which a current disability could be 
linked.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 



II.  Analysis of Claims

The Veteran claims entitlement to service connection for 
prostate cancer or residuals thereof, melanoma of the right 
thigh, basal cell carcinoma of the nose, diabetes mellitus 
with peripheral neuropathy of the bilateral upper and lower 
extremities, and a skin disorder.  According to written 
statements he submitted during the course of this appeal, he 
developed these disorders secondary to exposure to Agent 
Orange while serving in Vietnam.  Allegedly, in 1963, while 
serving on the USS Alfred A. Cunningham off the shore of 
Vietnam, he carried 55 gallon drums of Agent Orange, which 
leaked on the deck.  

The Veteran also claims entitlement to service connection for 
right and left knee disorders.  He alleges that, while 
serving on the same ship, he fell down a two-story flight of 
metal stairs.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection may be presumed for certain conditions, 
including arthritis, diabetes mellitus and malignant tumors, 
if it is shown that the claimant served continuously for 90 
days or more during a period of war or during peacetime after 
December 31, 1946, one such condition became manifest to a 
degree of 10 percent within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 
S.Ct. 1002 (2009) (holding that VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to a presumption of herbicide exposure constitutes a 
permissible interpretation of 38 U.S.C.A. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)). 

Diseases associated with herbicide exposure include: 
chloracne or other acneform diseases consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).  Acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



A.  Diabetes Mellitus, Peripheral Neuropathy, Bilateral Knee 
Disorders

According to the Veteran's service personnel records, in 
1963, as alleged, the Veteran was serving on the USS Alfred 
A. Cunningham.  According to the Naval Historical Center's 
written history of that ship, however, from January to June 
of that year, the ship was in California, in June, began 
training exercises, in August, sailed for Seattle and then 
Alaska, thereafter, returned to California, then left for 
Hawaii, and in December, returned to California.  There is no 
evidence that, during 1963, the ship was off the shore of 
Vietnam.  In fact, according to the written history, the ship 
was not off the shore of Vietnam at any time during the 
Veteran's active service.  

Given that the Veteran did not serve in the Republic of 
Vietnam, on the ground or otherwise, and he has not submitted 
any evidence corroborating his assertion of in-service 
exposure to Agent Orange, such exposure may not be presumed 
or considered as having occurred.  The question is thus 
whether the claimed disorders are otherwise related to the 
Veteran's active service.

The Veteran's service treatment records are scant and reflect 
no complaints or diagnoses of, or treatment for, diabetes, 
peripheral neuropathy or knee problems.  They also do not 
reflect that, during service, the Veteran fell down stairs 
and injured his knees, as alleged.  However, the Veteran is 
competent to state that he did so.  The Board thus accepts 
that the fall and consequent knee injuries occurred, as 
alleged.  

Since discharge, the Veteran has received VA and private 
treatment for multiple medical complaints and has undergone a 
VA examination, but during treatment visits and the 
examination, no medical professional diagnosed diabetes, 
peripheral neuropathy of any extremity, or a right or left 
knee disability.  

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the medical evidence does not substantiate the 
Veteran's assertions diagnosing the claimed conditions.  
Occasionally, lay assertions may be considered competent 
evidence of a current disability or a nexus.  This occurs 
when: (1) the layperson is competent to identify a medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) the lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (providing an example that a layperson would 
be competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of 
cancer).  

In this case, the Veteran is competent to state that he fell 
down the stairs and hurt his knees in service, but he does 
not possess a recognized degree of medical knowledge to 
attribute this fall/knee injury to a particular diagnosis.  
He is also not competent to diagnose diabetes or peripheral 
neuropathy.  

In light of the foregoing, the Board finds that the Veteran 
does not currently have diabetes mellitus, peripheral 
neuropathy of the bilateral upper and lower extremities, or a 
right or left knee disorder.  Based on this finding, the 
Board concludes that these disorders were not incurred in or 
aggravated by service and, with regard to the latter two 
disorders, may not be presumed to have been so incurred.  
None of these claims is in relative equipoise; therefore, the 
benefit-of-the-doubt rule is not for application.  Rather, 
the preponderance of the evidence is against each claim.  

B.  Prostate Cancer, Melanoma, Basal Cell Carcinoma, Skin 
Disorder

Post-service medical documents, including VA and private 
treatment records dated since 1998, confirm that, during the 
course of this appeal, the Veteran underwent surgery for 
prostate cancer and had variously diagnosed skin 
abnormalities or disorders, including melanoma and basal cell 
carcinoma, both of which physicians removed.  The question is 
thus whether these disorders are related to the Veteran's 
active service, or, in the case of the prostate and skin 
cancer, whether it manifested to a compensable degree within 
a year of the Veteran's discharge from service.

According to the Veteran's service treatment records, during 
service, the Veteran did not report or receive treatment for 
any prostate or skin abnormality.  Rather, a medical 
professional first noted such an abnormality in 1998, decades 
after service.  Since then, no medical professional has 
related the Veteran's prostate cancer, melanoma, basal cell 
carcinoma or any other skin disorder to the Veteran's active 
service.    

Again, the Veteran's assertions, which may not be considered 
competent, represent the only evidence of record linking 
these conditions to his active service.  In the absence of 
competent evidence establishing the necessary nexus in this 
case, or indicating that the prostate cancer, melanoma or 
basal cell carcinoma manifested to a compensable degree 
within a year of the Veteran's discharge from service, the 
Board concludes that these disorders were not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  None of these claims is in relative equipoise; 
therefore, the benefit-of-the-doubt rule is not for 
application.  Rather, the preponderance of the evidence is 
against each claim.


ORDER

Service connection for prostate cancer, status post radical 
prostatectomy, including as secondary to herbicide exposure, 
is denied.

Service connection for melanoma, right thigh, including as 
secondary to herbicide exposure, is denied.

Service connection for basal cell carcinoma, nose, including 
as secondary to herbicide exposure, is denied.

Service connection for diabetes mellitus and peripheral 
neuropathy of the bilateral upper and lower extremities, 
including as secondary to herbicide exposure, is denied.

Service connection for a skin disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

The Veteran claims entitlement to service connection for 
spots on the lungs/asbestosis, including as secondary to 
herbicide exposure, a nose disorder, headaches, sinusitis, 
scars on the nose and eye, a back disorder and loss of use of 
a creative organ, special monthly compensation based on the 
anatomical loss of a creative organ, and compensation under 
the provisions of 38 U.S.C. §1151 for residuals of prostate 
surgery, to include diverticulosis (claimed as a metal clip 
in the rectum).  Additional action is necessary before the 
Board decides these claims.  

First, in July 2009, after the RO certified the appeal to the 
Board for appellate review, the Veteran submitted additional 
evidence directly to the Board, which is pertinent to his 
claim of entitlement to service connection for spots on the 
lungs/asbestosis, including as secondary to herbicide 
exposure, and a back disorder.  He did not, however, include 
a written waiver of RO consideration of the evidence.  The RO 
should thus consider this evidence in support of these claims 
in the first instance on remand.  

Second, as previously indicated, the VCAA provides that VA 
must notify a claimant of the evidence necessary to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to his claim.  In 
this case, with regard to all other claims being remanded, VA 
has not yet provided the Veteran adequate assistance; 
therefore, to proceed in adjudicating these claim would 
prejudice the Veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, examinations in 
support of the claims being remanded are necessary.  The RO 
afforded the Veteran a genitourinary examination during the 
course of this appeal, but the report of that examination is 
inadequate to decide the claims of entitlement to service 
connection for loss of use of a creative organ, special 
monthly compensation based on the anatomical loss of a 
creative organ, and compensation under the provisions of 
38 U.S.C. §1151 for residuals of prostate surgery, to include 
diverticulosis (claimed as a metal clip in the rectum).  
Therein, an examiner did not evaluate the Veteran for the 
loss of a creative organ, related residuals of the Veteran's 
prostatectomy to normal scarring, and failed to discuss the 
significance and effect of the surgical clips that have been 
identified in the Veteran's rectum.  The examiner also did 
not discuss pertinent medical evidence of record, including 
from private physicians, establishing that the Veteran has 
multiple residuals of the surgery that do not result from 
scarring.  Given the Veteran's comprehensive assertions 
regarding his claim for compensation under the provisions of 
38 U.S.C. §1151 and the medical evidence he has submitted to 
support that claim, the Board cannot decide this claim 
without additional medical information.

In addition, the RO has not yet provided the Veteran a VA 
examination in support of his claims of entitlement to 
service connection for a nose disorder, headaches, sinusitis, 
and scars on the nose and eye.  Such an examination is 
necessary.  The Veteran's service treatment records show that 
he fractured his nose prior to service and broke his nose 
during service in 1964.  He now claims that he has nose and 
sinus problems, headaches and scarring secondary to the 
break.  A medical opinion discussing whether the Veteran's 
these conditions are related to the pre-service and/or in-
service fracture and/or break is thus necessary.

This case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a 
VA examination by a physician who 
specializes in genitourinary conditions 
in support of the claims of entitlement 
to service connection for loss of use of 
a creative organ, special monthly 
compensation based on the anatomical loss 
of a creative organ, and compensation 
under the provisions of 38 U.S.C. §1151 
for residuals of prostate surgery, to 
include diverticulosis (claimed as a 
metal clip in the rectum).  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) offer an opinion as to 
whether the Veteran suffered an 
injury as the result of 
prostate surgery and, if so, 
whether such injury caused 
additional disability;

b) specifically indicate 
whether the symptoms of which 
the Veteran is complaining, 
including, in part, pain, 
incontinence and an inability 
to engage in sexual activity, 
represent additional disability 
resulting from surgical clips 
left in his rectum; 

c) specifically indicate 
whether the Veteran has lost 
the use of a creative organ 
secondary to the prostate 
surgery; 

d) if the Veteran has 
additional disability, opine 
whether the proximate cause of 
such disability was 
carelessness, negligence, lack 
of proper skill, error in 
judgment, or similar instance 
of fault on VA's part in 
furnishing the treatment, or an 
event that was not reasonably 
foreseeable; 

e) offer an opinion as to 
whether all genitourinary 
symptoms shown to exist are at 
least as likely as not related 
to the Veteran's active 
service; 

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and 

g) if any opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Arrange for the Veteran to undergo a 
VA examination in support of the claims 
of entitlement to service connection for 
a nose disorder, headaches, sinusitis, 
and scars on the nose and eye.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) diagnose any nose disorder, 
headaches, sinusitis, and scars 
on the nose and eye shown to 
exist;

b) offer any opinion as to 
whether any of these disorders 
is at least as likely as not 
related to the Veteran's active 
service, including the 
documented in-service broken 
nose;
c) if not, offer an opinion as 
to whether any such condition 
preexisted service and 
increased in severity therein; 

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and 

e) if any opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

3.  Readjudicate the claims being 
remanded based on all the evidence of 
record, including that which the Veteran 
submitted directly to the Board in July 
2009.  Thereafter, if any claim is not 
granted, provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claims.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


